DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 is identical to claim 5.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “structures to provide for fluid flow…” in claim 10, and “structural features for capillary flow of working fluid” in claim 14.
The specification page 6, lines 7-10 (or paragraph 0017 in the publication) discloses the third plate may include openings or other flow channels 31 for capillary flow or to permit fluid communication for the working fluid in the closed volume between the first and second sections of the closed volume. Further, page 6, lines 3-5 (or paragraph 0017 in the publication) discloses that the third plate 3 has first and second sides respectively adjacent the inner surfaces of the first and second plates 1, 2, and on page 9, lines10-12 and 14-16 (or paragraph 0022 in the publication) discloses that the inner surface of the first plate 1 and/or the third plate 3 may have a relatively fine capillary structure; and the inner surface of the second plate 2 and/or the third plate 3 may include coarser structure. 
the corresponding structure for “structures to provide for fluid flow…” in claim 10 may be interpreted as: (1) the openings of the third plate respectively adjacent the inner surfaces the first and second plates; (2) the inner surface of the first plate 1 and optionally third plate 3 has fine capillary structure; and/or (3) the inner surface of the second plate 2 and optionally third plate 3 has coarse capillary structure. Cases 1-3 listed above are not an exclusive list of the corresponding structures, for examination purposes, the corresponding structure for claim 10 is interpreted as listed in case (1).
Also, the corresponding structure for “structural features” in claim 14 is openings or flow channels.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 4 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, “near a distal end” is unclear if it is referring to “a distal end” earlier recited in claim 4.
For examination purposes, “near a distal end” in claim 4 is construed as --nearer the distal end than the proximal end--.
Claims 5 and 20 recites the limitation "the proximal ends" and the distal ends.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claims 5 and 20 are construed as dependent from claim 4.
Claim 9 recites the limitation "the inner surface of the first plate and the third plate" in lines 12-13 on page 12.  There is insufficient antecedent basis for “the inner surface” of element “the third plate” in the claim.

Claim 24 recites “a first portion of the closed volume” and “a third portion of closed volume”. The claim omits a second portion which creates a gap between the elements, hence it is unclear if a second portion is included since only first and third portions are claimed,
For examination purposes, “a third portion” in claim 24 is construed as a second portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 12-16, 18-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima (US PGPub No. 2010/0251547).
Regarding claim 1, Yajima (Fig. 13) discloses a heat transfer device (300) comprising:
a first plate (26) having an inner surface (bottom surface, that defines an interior of the device 300) and an outer surface (top surface as an outside of the device 300); and
a second plate (28) having an inner surface (top surface, that defines an interior of the device 300), an outer surface (bottom surface as an outside of the device 300) and an opening extending from the outer surface to the inner surface (injection opening 28a, that allows a working fluid to inject from outside to inside of the device 300); wherein the first 
Regarding claim 3, Yajima further discloses wherein the third portion of the closed volume includes a working fluid and is adapted to function as a heat spreader (the action area 8 Fig. 10 or volume 27c in Fig. 13 allows a working fluid to evaporate and condense so that transfer heat or spreading heat).
Regarding claim 4, Yajima further discloses wherein the first and second plates each include a U-shaped extension having a proximal end and a distal end, the second plate including the opening near a distal end of the U-shaped extension of the second 

    PNG
    media_image1.png
    720
    702
    media_image1.png
    Greyscale

Regarding claims 5 and 20, Yajima further discloses wherein the second joint is located at the proximal ends of the U-shaped extensions of the first and second plates (see joint 31b is at the proximal end in the figure above), and the first joint is formed between the second joint and the distal ends of the U-shaped extension (see joint 31b’ is in the middle between joint 31b and the distal end).
Regarding claim 6, Yajima further discloses wherein the first joint is formed by clamping the first and second plates together (noted that the “clamping” is product-by-
Regarding claim 7, Yajima further discloses wherein the second joint is formed by welding, brazing or soldering the first and second plates together (“welding , brazing or soldering” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113. Since the plates 26, 27 and 28 are diffusion welded together at surfaces 27a and 27b, see paragraph 0115 and a portion of the joint 31b is located on surface 27a and 27b outside of the channel 33, see Fig. 10, a portion of the joint 31b is formed by welding as recited).
Regarding claim 8, Yajima further discloses a third plate (27 with capillary member 3) between the first and second plates (26 and 28).
Regarding claim 9, Yajima further discloses wherein the first, second and third plates are sealed together about the closed periphery to define the closed volume (plates 26-28 are sealed at surfaces 27a and 27b), the closed volume including a first section between the inner surface of the first plate and the third plate (top half of volume 27c, see Fig. 14, between the bottom surface of plate 26 and interior four side surfaces of plate 27), and a second section between the inner surface of the second plate and the third plate (bottom half of volume 27c, see Fig. 14, between the top surface of plate 28 and the interior four side surfaces of plate 27), the third plate including openings (openings in the capillary member 3) to permit fluid communication for the working fluid between the first and second sections of the closed volume (the openings in the capillary member 3 allows 
Regarding claim 10, Yajima further discloses wherein the inner surface of the first plate, the inner surface of the second plate and/or the third plate include structures (as interpreted above, and see paragraph 0075 of Yajima, openings between the wires in the mesh capillary member 3 adjacent to the inner sides of plates 26 and 28 are the “structure” recited) to provide for fluid flow between the inner surface of the first plate and the third plate, and for fluid flow between the inner surface of the second plate and the third plate (the openings allows fluid communications between the top and bottom half).
Regarding claim 12, Yajima discloses a heat transfer device comprising:
a first plate (26) having an inner surface (bottom surface, that defines an interior of the device 300) and an outer surface (top surface as an outside of the device 300);
a second plate (28) having an inner surface (top surface, that defines an interior of the device 300), an outer surface (bottom surface as an outside of the device 300);
a third plate (27 with capillary member 3) between the first and second plates (see Figs. 13 and 14), the third plate including first (top) and second sides (bottom sides) respectively adjacent the first and second plates;
wherein the first, second and third plates are sealed together about a closed periphery (bonding surfaces 27a and 27b) to define a closed volume (27c and including injection path 28b) between the first and second plates, the closed volume containing a working fluid (see paragraph 0074) and including a first section between the inner surface of the first plate and the third plate (top half of volume 27c, see Fig. 14, between the bottom surface of plate 26 and interior four side surfaces of plate 27), and a second 
Regarding claim 13, Yajima further discloses wherein the first plate is adapted to receive heat from a heat source (see heat source 9 on plate 1 in Fig. 1), and the first section of the closed volume is adapted to hold working fluid in liquid form for vaporization, and the second section of the closed volume is adapted to hold working fluid in vapor form for condensing (the top and bottom half of the volume 27c as shown in Fig. 14 allows both types of gas and liquid working fluid phases as the working fluid travels longitudinally from one to another end, see paragraph 0081).
Regarding claim 14, Yajima further discloses wherein the third plate includes structural features for capillary flow of working fluid (as interpreted above, openings between the wires of the mesh capillary member 3 is the “structural features”, see paragraph 0075, and the capillary member 3 is provided within the frame 27).
Regarding claim 15
Regarding claim 16, Yajima further discloses wherein the second plate includes an opening extending from the outer surface to the inner surface (injection opening 28a, that allows a working fluid to inject from outside to inside of the device 300); and
wherein the closed periphery extends around the opening to define the closed volume (the bonding surface includes portions that encloses the injection opening 28a), the first, second and third plates being sealingly joined (see paragraph 0118, the embodiment Fig. 13 can be manufactured by the process shown in Fig. 11, and paragraph 0107 indicates the manufacturing method of heat transfer device 200 which is shown in Fig. 10) along first (31b’, Fig. 10) and second joints (31b) that extend chordwise across the closed periphery (the joints 31b’ and 31b extend across the injection path 28b over the bonding surface 27b), the first joint being positioned closer to the opening than the second joint (31b’ is closer than the opening 31a in Fig. 10), the first joint defining with the closed periphery a first portion of the closed volume that includes the opening (volume between joint 31b’ and opening 31a, Fig. 10), the first and second joint together with the closed periphery defining a second portion of the closed volume, and the second joint together with the closed periphery defining a third portion of the closed volume (action area 8 in Fig. 10 or volume 27c in Fig. 13).
Regarding claim 18, please see the rejection of claim 3 above.
Regarding claim 19, please see the rejection of claim 4 and the annotated figure above.
Regarding claim 21, please see the rejection of claim 6 above.
Regarding claim 22, please see the rejection of claim 7 above.
Regarding claim 24, please see the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US PGPub No. 2010/0251547) in view of Akutsu (US Patent No. 6,230,407).
Regarding claim 2, Yajima fails to disclose wherein the second portion of the closed volume contains non-condensable gas.
Akutsu discloses that working fluid comprised of HFC, CFC and HCFC (see col. 7, lines 60-64) contains noncondensable gas such as N2, O2 and CO2 dissolved in the working fluid (col. 3, lines 1-8). The noncondensable gas is driven into a gas retaining portion 7 (see Fig. 3) when the working fluid is heated and then the pipe 1 is sealed so that the pipe 1 contains no non condensable gas for improving the performance of the heat pipe (col. 1, lines 12-20). Yajima also discloses that the working fluid may be hydroclorofluorocarbon (paragraph 0071) which may contain dissolved noncondensable gas in view of Akutsu’s teaching.
Therefore, removal of the noncondensable gas in the action area 8 in Fig. 10 that contains a working fluid may be done by Akutsu’s technique to improve the heat pipe performance. Since Yajima includes joints 31b, 31b’ and injection path 33, the Akutsu’s technique may be implemented by collecting the noncondensable gas within the injection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second portion of the closed volume contains non-condensable gas in Yajima as taught by Akutau in order to separate the noncondensable gas contained in the working fluid and improve the heat pipe performance.
Regarding claim 17, please see the rejection of claim 2 above.
Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US PGPub No. 2010/0251547) in view of Zhang (US PGPub No. 2017/0059254).
Regarding claim 11, Yajima fails to disclose wherein the second plate includes a plurality of openings, and the first and second plates are sealingly joined together at a plurality of closed peripheries that each extend around a corresponding one of the plurality of openings.
Zhang discloses four independently sealed vapor chambers provided in the same plate 10 each includes opening 50, see the figure. Zhang also discloses the vapor chamber can still partially working even if one or more cavities are invalid, paragraph 0019. Therefore, Yajima may be modified to include four independent volumes 27c in plate 27, and independent injection opening 28a and path 28b in each of the independent volumes 27c in plate 28 so that a working fluid may be injected into the independent volumes.
As a result, the modified Yajima discloses the second plate includes a plurality of openings (28a for each independent volumes 27c), and the first and second plates are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second plate includes a plurality of openings, and the first and second plates are sealingly joined together at a plurality of closed peripheries that each extend around a corresponding one of the plurality of openings in Yajima as taught by Zhang in order to provide redundancy so that the vapor chamber can still partially working even if one or more cavities are invalid (paragraph 0019 of Zhang).
Regarding claim 23, please see the rejection of claim 11 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryoson (US 2011/0253345) discloses the capillary member 5 contains less dense layer 7 and denser layer 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763